—Appeal and cross appeal from a judgment of divorce of Supreme Court, Erie County (Sedita, J.H.O.), entered February 14, 2002.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law in accordance with the memorandum herein and as modified the judgment is affirmed without costs, and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the following memorandum: We reject defendant’s contention that Supreme Court erred in awarding plaintiff maintenance for a period of eight years, commencing *909from the date of the judgment. “As a general rule, the amount and duration of maintenance are matters committed to the sound discretion of the trial court” (Boughton v Boughton, 239 AD2d 935, 935 [1997]; see also Shew v Shew, 193 AD2d 1142, 1143 [1993]), and we perceive no abuse of discretion in this case. We agree with defendant, however, that the court erred in failing to determine the amount of child support arrears, if any, that he owes to plaintiff for the entire period, up to and including the date of judgment. We therefore modify the judgment accordingly, and we remit the matter to Supreme Court, Erie County, to determine the amount of child support arrears, if any, owed by him subsequent to July 13, 2000 (see Fogarty v Fogarty, 284 AD2d 300, 301 [2001]). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.